Citation Nr: 1044436	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for a bilateral hand 
disability.  In September 2010, this matter was remanded by the 
Board for further development.

On VA examination in September 2010, the Veteran clarified that 
he was claiming service connection for a right hand disability.  
Accordingly, the issue is appropriately characterized as 
captioned above.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.
 
VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

The Veteran contends that his current right hand disability is 
related to his duties as a combat engineer during service.  He 
contends that although his hand pain did not begin until after he 
separated from service, the pain is related to his duties such as 
building bridges that required hours of physical labor.

Service treatment records are negative for complaints, a 
diagnosis of, or treatment for a right hand disability or pain.  
Post-service treatment records are also negative for treatment or 
a diagnosis of a right hand disability.  However, in January 2010 
the Veteran's private physician submitted an opinion that in 1958 
during service in Korea, the Veteran's right hand was crushed and 
he broke a finger.  The physician stated that his current post-
traumatic arthritis was related to an inservice injury and his 
work as a combat engineer for twenty years.

In September 2010, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's hand disability was related 
to his service.  Pursuant to that remand, in September 2010 the 
Veteran was afforded a VA hand, thumb, and fingers examination at 
which time he indicated that he was only seeking service 
connection for a right hand disability and denied any left hand 
disability.  Upon examination, the Veteran was diagnosed with a 
right long finger strain.  The examiner was unable to provide an 
opinion as to whether the Veteran's current symptoms were caused 
by or related to his reported injury during service.  The 
rationale was that there is no evidence of a fractured right long 
middle finger in the claims file.  The examiner opined that it 
would be mere speculation to assume that the Veteran's current 
right long finger strain is caused by or related to his service 
without documentation indicating that he had a fracture of the 
digit.  The examiner also opined that a more precise diagnosis 
could not be rendered as there was no objective data to support a 
more definitive diagnosis.

However, the examiner failed to provide an opinion as to whether 
the Veteran's right hand disability is related to his service as 
a combat engineer.  A remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  As any relationship 
remains unclear to the Board, an additional remand is necessary 
to comply with the September 2010 remand instructions.  The 
examiner on remand should specifically reconcile the opinion with 
the September 2010 VA opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Arrange for the VA examiner who provided 
the September 2010 opinion to review the 
Veteran's claims folder.  The review should 
be indicated in the report.  If that examiner 
is not available, please forward this request 
to another examiner.  No further examination 
of the Veteran is necessary unless the 
examiner determines otherwise.  The examiner 
should specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the September 2010 VA opinion.  The 
rationale for all opinions should be 
provided.  In addition, the examiner should 
provide the following opinion:

Is it at least as likely as not (50 
percent or more probability) that any 
right hand disability, to specifically 
include a right long finger strain, was 
incurred in or aggravated by the Veteran's 
service as a combat engineer?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of a 
right hand disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

